HAWKINS, Presiding Judge.
Appellant was .charged with possessing for the purpose of sale wine and beer in Collin County, Texas, a dry area.
Appellant waived a jury and entered a plea of guilty before the Judge of the County Court, who found him guilty and assessed a fine of $100. From such conviction appellant perfected an appeal to *868this' court. .However, the .record is here 'without statement of facts or, bills of exception. In. such condition nothing is presented for review.
The judgment is affirmed.